MEMORANDUM**
Ernest Porras-Cardoza appeals his guilty-plea conviction for importing marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
Porras-Cardoza contends that his conviction should be vacated because, in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), § 960 is unconstitutional on its face. This contention is foreclosed by our recent decision in United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002).
Porras-Cardoza also contends that even if the statute is constitutional, § 960 requires proof of the defendant’s knowledge of the type and amount of drugs involved in order to sustain a conviction. The contention is foreclosed by our recent decision in United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.